SULLIVAN, Judge,
dissenting.
I respectfully dissent and do so on several different bases.
I first take issue with the majority’s interpretation of the statute involved. The majority states:
“the school board must have taken a vote [not to hear an appeal] prior to the student’s initiation of his appeal.... Thus, it is apparent that a school board is required to hear a student’s appeal unless it had already voted not to hear such appeals prior to the initiation of that individual’s appeal.” Op. at 1225.
In my view this puts the cart before the horse. Unless and until an appeal is taken to the governing body, i.e., the Board, it appears incongruous to say that the Board may, or must, have previously denied to hear such appeal.
The student has ten days after receiving notice of the expulsion action to start his appeal. The Board must then either vote to deny hearing the appeal or conduct the meeting to consider the evidence and hear argument. If the appeal hearing is denied by the appropriate vote of the Board, the only recourse available to the student is that of judicial review, at which the issue is limited to whether the Board used the proper procedures.
This analysis leads, then, to my questioning of the construction placed upon I.C. § 20-8.1-5.1-13(0, which in part states: “If the governing body votes not to hear appeals, after the date on which the vote is taken a student or parent may appeal only under section 15 of this chapter.” (Emphasis supplied). It is crucial, I believe, to note the placement of the comma and to note that there is no comma between the word “taken” and the phrase “a student or parent.”5 Under my read*1228ing of the provision, it merely reflects that after an appeal is taken to the Board and the Board refuses to hear it, the student may only appeal by resort to, judicial review. Obviously, the seeking of judicial review would take place “after the date on which the vote [to deny to hear the appeal] is taken.” Id.
It seems totally alien to the purpose and policy of the statute permitting appeals to the Board to say, as does the majority here, that a Board may arbitrarily, in a one-shot, one-size-fits-all vote, determine from that date forward not to permit any appeals from disciplinary action, whether suspension or expulsion.
I do not read section 13(d) as does the majority in footnote 4. I do not believe that it permits an appeal “to the court” within ten days of the notice of expulsion. It only covers the appeal to the “governing body.” That appeal and a decision by the Board to either deny hearing the appeal or a ruling on the appeal adverse to the student is a condition precedent to judicial review.
Furthermore, I do not find the same significance in the statute’s use of the plural “appeals,” as does the majority. It may have been more clear for the statute to have said that the Board may vote “not to hear an appeal.” But using the plural, in a generic sense, does not in my view militate in favor of the Board establishing a blanket policy to deny any and all appeals; rather it tells me that the decision whether or not to deny an appeal must be made on a case-by-case basis.
Finally, I must respectfully disagree with the conclusion that the trial court lacked jurisdiction over the judicial review petition unless and until the Board “heard and ruled on P.F.’s appeal.” Op at 1226. This effectively allows the Board to insulate an expulsion from any judicial review by the mere arbitrary vote to deny to hear any appeal at the administrative level. A reviewing court must be able to obtain subject matter jurisdiction over an adverse ruling on a student’s appeal or a denial of a hearing on such an appeal.
In the case before us, on May 3, 2005, the expulsion examiner issued her written decision to expel P.F. He then had ten days from the receipt of the May 3 decision to “make a written appeal” to the Board. It is apparent that the student received the notice of the examiner’s decision on or before May 4, 2005 because on that date the attorney for P.F. advised the Board the P.F. “intended to appeal” the expulsion examiner’s decision to the full Board. However, he did not file the appeal at that time,6 yet the Board, on May 9, voted not to hear P.F.’s appeal. The appeal had not yet been taken. Therefore, in my view the denial was premature.
Nevertheless, P.F. had two choices. He could either seek judicial review of the premature denial or seek judicial review of the denial as if he had taken the appeal before the Board’s vote to deny a hearing. *1229In either event he would be seeking a hearing of the expulsion decision before the Board. As earlier noted, the reviewing court considered the posture of the ease to be that P.F. had filed his appeal before the Board. This determination was not inappropriate under the circumstances.
The reviewing court’s decision to remand for a hearing upon P.F.’s appeal was permissible and should be affirmed.

. Effective July 1, 2005, the provision became codified as I.C. § 20 — 33—8—19(f) and now reads in pertinent part: "If the governing body votes to not hear appeals, subsequent to the date on which the vote is taken, a student or parent may appeal only under section 21 [the judicial review provision] of this chapter” (emphasis supplied). Placement of the second comma in the amended version of the statute becomes problematical to the con*1228struction of the provision in the former statute only if the legislature intended such to alter the meaning of the provision. In any event, however, we are governed by the prior statute.


. In the reviewing court’s order, however, it was found that: "After the expulsion meeting and notice of action of the expulsion examiner, the student made a timely written appeal to the governing body.” Appellant's App at 7. It is apparent that the reviewing court determined that the attorney’s notice of intent to appeal was the equivalent of the filing of the appeal so as to appropriately trigger the obligation of the Board to either hold the appeal hearing or deny a hearing on the appeal.